NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
HTC CORPORATION,
Appellan,t,
V.
INTERNATIONAL TRADE COMMISSION,
Appe.llee,
AND
APPLE INC.,
In,tervenor. ~
2012-1204, -xxxx
On appeal from the United States Internati0na1 Trade
Commission in Investigation No. 337-TA-721.
ON MOTION
ORDER
HTC Corporation moves without opposition to con-
solidate appeal nos 2012-1204 with a not-yet-filed appeal,
and for an extension of time to file its opening brief from
the date of filing of the second notice of appeal
Upon consideration thereof

HTC CORP v. ITC 2
IT ls ORDERE1;) THAT:
The motion is granted 2012-1204 will be consolidated
with the new appeal from lnvestigation No. 337-TA-721
when that new appeal is docketed The appellant’s open-
ing brief is due within 60 days of the date of docketing of
the new appeal.
FOR THE COURT
APR ll 6 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
ccc Donald R. Dunner, Esq.
Amanda S. Pitcher, Esq.
l\/lark D, Fowler, ESq.
` FlLED
321 us count o1=APPzALs son
THE FEDERAL C|FlBUlT
APR 0 6 2012
JAN HOHBAL¥
CLERK